DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	Applicant’s amendments filed on 10/27/2021 have been entered. Claims 1, 8, and 15 are amended. Claims 1-20 are pending in this application, with claims 1, 8 and 15 being independent.

Response to Arguments
4.	Applicant's arguments filed on 10/27/2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1, 8 and 15 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in below detail action.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 4-5, 7-8, 10-11, 13-14 and 16-17 of U.S. Patent US10957107B2. Although the claims at issue are not identical, they are not patentably distinct from each other because because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:

17/181406
1
2
5
6
8
9
12
13
15
16
19
20
US10957107B2
1
2
4
5
13
14
16
17
7
8
10
11


Table 2: Comparison of instant application 17/181406 vs. US10957107B2.
17/181406   Claim 1
US10957107B2   Claim 1
A method for providing an augmented reality experience, comprising:
A method for providing an augmented reality experience, comprising:
     receiving, by a computing device from an augmented reality or virtual reality (AR/VR)
device, first input that identifies application content and a location of an artifact in an AR/VR environment;
     receiving, by a computing device from an augmented reality or virtual reality (AR/VR) device, first input that identifies application content and a location of an artifact in an AR/VR environment;…
     determining, by the computing device, that the artifact in the AR/VR environment
comprises a touch input device based on determining that the touch input device is visible, at the location, in one or more images received from the AR/VR device;


    receiving, by the computing device, the application content from an application, wherein the application content comprises a first display screen of a virtual desktop;…
     composing, by the computing device, a first scene wherein the application content is
overlaid onto the touch input device;
     composing, by the computing device, a first scene wherein:
     the application content is overlaid onto the primary display region; and
     the second application content is overlaid onto the additional region;
     transporting, by the computing device, the first scene to the AR/VR device, wherein the
AR/VR device displays the first scene;
     transporting, by the computing device, the first scene to the AR/VR device, wherein the AR/VR device displays the first scene;…
     receiving, by the computing device from the touch input device, touch input provided by a user;

     composing, by the computing device, a second scene wherein the application content
overlaid onto the touch input device is modified based on the touch input; and
     composing, by the computing device, a second scene wherein the application content is modified based on the second input; and
     transporting, by the computing device, the second scene to the AR/VR device, wherein
the AR/VR device displays the second scene.
     transporting, by the computing device, the second scene to the AR/VR device, wherein the AR/VR device displays the second scene.


17/181406   Claim 2
US10957107B2   Claim 2
The method of claim 1, wherein composing, by the computing device, the first scene comprises augmenting the region in the first scene with the application content based on default augmentation configuration values.
The method of claim 1, wherein composing, by the computing device, the first scene comprises augmenting the primary display region in the first scene with the application content based on default augmentation configuration values.





17/181406   Claim 5
US10957107B2   Claim 4
The method of claim 1, wherein the second scene comprises a visual representation of the touch input.
The method of claim 1, the second input comprises touch input, and wherein the second scene comprises a visual representation of the touch input.


17/181406   Claim 6
US10957107B2   Claim 5

     providing the touch input to the application; and
     receiving modified application content from the application, wherein the modified
application content comprises the visual representation of the touch input.
The method of claim 4, wherein composing, by the computing device, the second scene comprises:
     providing the touch input to the application; and
     receiving modified application content from the application, wherein the modified application content comprises the visual representation of the touch input.


Regarding Claims 8-9, 12-13, 15-16 and 19-20, the claims are rejected under obviousness double patenting for the same rational described as above.


Claim Rejections - 35 USC § 103  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
8.	Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Bronder et al., (“Bronder”) [US-2015/0235432-A1] in view of Beveridge, (“Beveridge”) [US-2013/0290857-A1], further in view of Mallinson, (“Mallinson”) [US-2018/0095542-A1]
Regarding claim 1, Bronder teaches a method for providing an augmented reality experience (Bronder- ¶0006, receiving measurements from one or more inertial sensors (i.e. accelerometer and angular rate gyros) attached to a device with a camera or other environment capture capability… the inertial measurements may be combined with pose estimates obtained from augmented reality algorithms executing with real time camera images), comprising:
receiving, by a computing device from an augmented reality or virtual reality (AR/VR) device (Bronder- Fig. 6 and ¶0038, device 620 may be a device such as device 500 described in FIG. 5, or any other device or combination of devices and/or components capable of implementing one or more aspects of an augmented reality system; ¶0041, information, images, or other data may be generated by device 620, or received at device 620 through one or means of communications, such as wireless or wired computer network communications), first input that identifies application content and a location of an artifact in an AR/VR environment (Bronder- Fig. 6 and ¶0040, the magnified display 664 b shows how a processed image may appear to user 610 when displayed on display 664 a. Display 664 b contains processed image 640 [in an AR/VR environment]; ¶0025, the computer-simulated environment may be a simulation of the real world or a virtual world; ¶0030, system may further be configured to recognize one or more items within the captured image. Object recognition is the task of finding and recognizing a given object in an image or video sequence. For an object in an image, there are a plurality of features on the object that can be extracted to provide a feature description of the object. Such feature descriptors extracted from an image can then be identify the object when attempting to locate the object in an image containing other objects; ¶0041, information, images, or other data may be generated by device 620, or received at device 620 through one or means of communications; ¶0081, receiving at least one augmentation artifact comprising a media entity associated with said first location and said first orientation; ¶0051, the real time or near real time queries may be generated or prompted upon direct input from the user […] the user input may represent a push/pull for information regarding the area associated with the user input – suggests inputting);

receiving, by the computing device (i.e., device 620), the application content from an application (Bronder- Fig. 6 and ¶0040 teach the magnified display 664 b shows how a processed image may appear to user 610 when displayed on display 664 a. Display 664 b contains processed image 640 [a first display screen]; ¶0041 teaches information, images, or other data may be generated by device 620, or received at device 620 through one or means of communications, such as wireless or wired computer network communications; ¶0054 teaches the user or an application may choose to associate their own augmentation metadata with the area (e.g., placing virtual graffiti in the space) and make such data available to other users who may observe the area at the same or a different time; ¶0087 teaches artifacts may be associated with specific applications such as game applications);
composing, by the computing device, a first scene wherein the application content is overlaid onto the  region (Bronder- Fig. 6 shows the display 664 b contains processed image 640. The elements such as persons 646 and 648 [application content] that may have been composited [is overlaid] with image 642 [first scene] to create processed image 640 at the location of the scene 630 [the region]; ¶0030, a feature descriptor may be a distillation of a portion of an image, or an object in an image, to a set of definition data image areas for objects that may be referenced as the basis of descriptive features may be used for tracking purposes; ¶0048, precise location information about observed physical landmarks in various regions – suggests a region in the environment; ¶0040-0041, the magnified display 664 b shows how a processed image may appear to user 610 when displayed on display 664 a. Display 664 b contains processed image 640. Processed image 640 may include image 642 captured by scene-facing detector 626. Processed image 640 may also include elements such as persons 646 and 648, that may have been composited with image 642 to create processed image 640 – suggests composing a first scene by adding images of persons to an image);
transporting, by the computing device, the first scene to the AR/VR device, wherein the AR/VR device displays the first scene (Bronder- Fig. 6 and ¶0040, the magnified display 664 b shows how a processed image may appear to user 610 when displayed on display 664 a. Display 664 b contains processed image 640. Processed image 640 may include image 642 [first scene] captured by scene-facing detector 626; ¶0048, the device to transmit one or more captured images via an accessible data network to a system available via the network […] a server may provide image analysis and recognition services for image data transmitted by the mobile device; ¶0086, the system may then send the rest of the location information to the user's device);
receiving, by the computing device , touch input provided by a user (Bronder- ¶0111, a user may enter commands and information into computer 210 through input devices such as touch pad);
composing, by the computing device, a  scene wherein the application content overlaid onto the  region is modified based on the touch input (Bronder- Fig. 6 shows the display 664 b contains processed image 640 including the elements such as persons 646 and 648 [first scene] then would be overlaid with the additional information 644 to composite the image 642 [second scene]. the image 642 is overlaid [is modified] with the ; and
transporting, by the computing device (i.e., device 620), the  scene to the AR/VR device, wherein the AR/VR device displays the  scene (Bronder- Fig. 6 and ¶0040, the magnified display 664 b shows how a processed image may appear to user 610 when displayed on display 664 a. Display 664 b contains processed image 640. Processed image 640 may include image 642 captured by scene-facing detector 626; ¶0048, the device to transmit one or more captured images via an accessible data network to a system available via the network […] a server may provide image analysis and recognition services for image data transmitted by the mobile device; ¶0086, the system may then send the rest of the location information to the user's device).
Though Bronder does not directly teach about the second scene, it would have been obvious to one skilled in the art before the effective filing date of the application to modify the image with additional information to composite a second scene in Bronder for composing a second scene wherein the application content is modified based on the second input and transporting the second scene to the AR/VR device, wherein the AR/VR device displays the second scene. 
Doing so would provide the augmented reality images for user’s expiences.
Bronder fails to explicitly teach determining, by the computing device, that the artifact in the AR/VR environment comprises a touch input device; the application content is overlaid onto the 
However, Beveridge, in an analogous art, teaches
determining that the artifact in the AR/VR environment comprises a touch input device (Beveridge- ¶0009-0010, detecting that the native GUI element has been manipulated through a touch input […] transmitting a base image of the GUI and the generated UI metadata to a touch input client device connected to the server device, and receiving, from the touch input client device, an input event indicating manipulation of the GUI element in the remote desktop of the server device; Fig. 2 and ¶0025, VDI system 100 having a VDI client 110 executing on client device 108 having an integrated display output and touch screen input; ¶0031, UI metadata 220 enables VDI client 110 to generate, render, and display native GUI elements that are most appropriate for the interface style and form factor of client device 108 (e.g., touch screen); ¶0042, an input (e.g., a touch screen input) made by the user through the GUI onto the native GUI elements);
the application content is overlaid onto the touch input device (Beveridge- ¶0034, a native GUI element 262 may be overlaid on top of base GUI image 264 represented in VDI data 212 to form a client GUI 260; ¶0054, scrollable listing of files 514 may be navigated using touch input […] native file navigation GUI element 508 is rendered on top of, or overlaid, on a base image 264 that is a graphical representative of the remote GUI on VM 157);
receiving, by the computing device from the touch input device, touch input provided by a user (Beveridge- ¶0010, receiving, from the touch input client device, an input event indicating manipulation of the GUI element in the remote desktop of the server device; ¶0055, UIV client 202 receives any touch-and-gesture input (illustrated as touch input 268) on native file navigation GUI element 508; ¶0065, a user to target each handle 618 with touch input (e.g., a finger));

Doing so would provide access to a remote desktop having one style of user interface to a client device having a different style of user interface.
The prior art fails to explicitly teach a touch input device based on determining that the touch input device is visible, at the location, in one or more images received from the AR/VR device.
However, Mallinson teaches
a touch input device based on determining that the touch input device is visible, at the location, in one or more images received from the AR/VR device (Mallinson- Figs. 4A-4C and ¶0068-0069, an image 221′ of the cell phone 221 [a touch input device] is introduced into the VR space to be disposed on a table [the location]. The user has selected the cell phone 221 for further user interaction [the touch input device is visible] in the image at the interactive zone 231 received from the head mounted display (HMD) 104 wearing by user 102);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Bronder/Beveridge to incorporate the teachings of Mallinson, and apply determining that the touch input device is visible into the Bronder/Beveridge, and the results would have been predictable in determining that the artifact in the AR/VR environment comprises a touch input device based on determining that the touch input device is visible, at the location, in one or more images received from the AR/VR device.


Regarding claim 2, Bronder in view of Beveridge and Mallinson, teaches the method of claim 1, and further teaches wherein composing, by the computing device, the first scene comprises augmenting the region in the first scene with the application content based on default augmentation configuration values (Bronder- Fig. 5 shows a device that may be used to implement parts of an augmented reality system; Fig. 6 shows the image 642 [first scene] comprises augmenting the region where  the elements such as persons 646 and 648 located at the scene 630 (Also see ¶0040-0041); ¶0037-0038, the scene facing camera may be a stereo setup (e.g., two cameras) which may allow for stereo rendering of augmented reality on the device […] A 3D scene facing camera may allow for the collection of more granular/higher resolution depth over the captured video field which may serve to inform a proper occlusion of virtual objects by real ones in an augmented scene […] device 620 may be a device such as device 500 described in FIG. 5, or any other device or combination of devices and/or components capable of implementing one or more aspects of an augmented reality system – suggests default augmentation configuration values).

Regarding claim 4, Bronder in view of Beveridge and Mallinson, teaches the method of claim 1, and further teaches wherein the application content comprises a partial area of an application screen in which touch input is to be entered (Beveridge- Fig. 5 shows a scrollable listing of files 514 where receiving touch input 268; ¶0054-0055, a scrollable listing of files 514 having a size, shape, color, style, manner of interaction, animation, and interactive behavior configured to be native to client device 108).

The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 5, Bronder in view of Beveridge and Mallinson, teaches the method of claim 1, and further teaches wherein the second scene comprises a visual representation of the touch input (Beveridge- ¶0009-0010, detecting that the native GUI element has been manipulated through a touch input, transmitting, to the server device, an input event indicating a manipulation of the corresponding GUI element in the remote GUI by the client device […] transmitting a base image of the GUI and the generated UI metadata to a touch input client device connected to the server device, and receiving, from the touch input client device, an input event indicating manipulation of the GUI element in the remote desktop of the server device; ¶0042, an input (e.g., a touch screen input) made by the user through the GUI onto the native GUI elements; ¶0054, scrollable listing of files 514 may be navigated using touch input, such as a up-down swipe gesture to scroll through a listing of files, a right-left swipe gesture to navigate up one directory level, or a two-finger left-right swipe gesture to go back or forward to a previously navigated filesystem location).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Bronder/Mallinson to incorporate the teachings of Beveridge, and apply the touch input and the second scene comprises a visual representation 
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 6, Bronder in view of Beveridge and Mallinson, teaches the method of claim 5, and further teaches wherein composing, by the computing device, the second scene (see Claim 1 rejection for detailed analysis) comprises:
providing the touch input to the application (Beveridge- ¶0010, detecting that the native GUI element has been manipulated through a touch input, transmitting, to the server device, an input event indicating a manipulation of the corresponding GUI element in the remote GUI by the client device […] transmitting a base image of the GUI and the generated UI metadata to a touch input client device connected to the server device, and receiving, from the touch input client device, an input event indicating manipulation of the GUI element in the remote desktop of the server device; ¶0042, an input (e.g., a touch screen input) made by the user through the GUI onto the native GUI elements); and
receiving modified application content from the application (Beveridge- ¶0010, receiving, from the touch input client device, an input event indicating manipulation of the GUI element in the remote desktop of the server device; ¶0042, an input (e.g., a touch screen input) made by the user through the GUI onto the native GUI elements), wherein the modified application content comprises the visual representation of the touch input (Beveridge- Fig. 5 and ¶0054, the native file navigation GUI element includes one or more buttons 512 and a scrollable listing of files 514 having a size, shape, color, style, manner of interaction, animation, and interactive behavior configured to be native to client device 108. For example, buttons 512 (e.g., “Open”, “Cancel”) may be sized larger than corresponding buttons of file dialog 502, enabling a more comfortable user experience […] scrollable listing of files 514 may be navigated using touch input, such as a up-down swipe gesture to scroll through a listing of .
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Bronder/Mallinson to incorporate the teachings of Beveridge, and apply the configuration in which touch input and modified application content into the second scene, as taught by Bronder/Mallinson for receiving modified application content from the application, wherein the modified application content comprises the visual representation of the touch input.
The same motivation that was utilized in the rejection of claim 5 applies equally to this claim.

The system of claims 8-9 and 11-13 are similar in scope to the functions performed by the method of claims 1-2 and 4-6 and therefore claims 8-9 and 11-13 are rejected under the same rationale.

Regarding claim 8, Bronder in view of Beveridge and Mallinson, teaches a system (i.e., computer 210) for providing an augmented reality experience, comprising: at least one memory; and at least one processor coupled to the at least one memory, the at least one processor and the at least one memory (Bronder- ¶0024, the computing device generally includes a processor, a storage medium readable by the processor; Fig. 2 and ¶0107-0111, computer 210 provides a processing unit 220, a system memory 230, storage of computer-readable instructions, data structures, program modules; Fig. 11 and ¶0088, system 1100 comprises computer instructions configured to store augmentation artifact data in a data store; Fig. 12 illustrates a computer readable medium bearing computer executable instructions) configured to perform the method of claim 1.

Regarding claims 15-16 and 18-20 all claim limitations are set forth as claims 1-2 and 4-6 in a non-transitory computer readable medium comprising instructions and rejected as per discussion for claims 1-2 and 4-6.

Regarding claim 15, Bronder in view of Beveridge and Mallinson, teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors (Bronder- ¶0024, the computing device generally includes a processor, a storage medium readable by the processor; Fig. 2 and ¶0107-0111, computer 210 provides a processing unit 220, a system memory 230, storage of computer-readable instructions, data structures, program modules; Fig. 11 and ¶0088, system 1100 comprises computer instructions configured to store augmentation artifact data in a data store; Fig. 12 illustrates a computer readable medium bearing computer executable instructions), cause the one or more processors to perform the method of claim 1.


9.	Claims 3, 10 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Bronder in view of Beveridge, further in view of Mallinson, still further in view of Lazaridis et al., (“Lazaridis”) [US-2014/0040769-A1]
Regarding claim 3, Bronder in view of Beveridge and Mallinson, teaches the method of claim 1, and further teaches wherein composing, by the computing device, the first scene (see Claim 1 rejection for detailed analysis), but fails to explicitly teach the first scene comprises scaling the application content based on dimensions of the touch input device.
However, Lazaridis, in an analogous art, teaches
scaling the application content based on dimensions of the touch input device (Lazaridis- ¶0074, in response to a change in orientation, the device may be configured to scale displayed content to better fit the dimensions of the display screen in the new orientation).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Bronder/Beveridge/Mallinson to incorporate the teachings of Lazaridis, and apply scaling displayed content into the application content, as taught by Bronder/Beveridge/Mallinson for scaling the application content based on dimensions of the touch input device.
Doing so would enable the user to locate the desired application or data file efficiently and conveniently.

The system of claim 10 is similar in scope to the functions performed by the method of claim 3 and therefore claim 10 is rejected under the same rationale.

Regarding claim 17 all claim limitations are set forth as claim 3 in a non-transitory computer readable medium comprising instructions and rejected as per discussion for claim 3.


Allowable Subject Matter
10.	Claims 7 and 14 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject
matter:
Regarding Claim 7, the combination of prior arts teaches the method of Claim 1.
However, in the context of claim 1, 5, 6 and 7 as a whole, the combination of prior arts does
not teach redirecting coordinates of input determined by a driver of the touch input device to the


Regarding Claim 14, the combination of prior arts teaches the method of Claim 8.
However, in the context of claim 8, 12, 13 and 14 as a whole, the combination of prior arts does
not teach redirecting coordinates of input determined by a driver of the touch input device to the
application. Therefore, claim 14 in the context of claim 8, 12, 13 as a whole does comprise allowable subject matter.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619